DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claim 1 in the reply filed on 7/26/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper and there is no search burden.  This is not found persuasive because it would not make sense logically to coextrude the laminated structure and subsequently compression mold the laminate to form the laminate.  Examiner notes that the laminate is already formed after coextrusion.  Examiner notes “compression molding” in claim 1 is taken to be a product-by-process limitation.  When taking the claims in light of the specification, each layer is formed by compression molding and subsequently the layers are joined together by compression molding.  As such, it would not make logical sense to further process the coextruded laminate to form the same laminate. The process claims are directed to forming the laminate and not any other subsequent process after forming the laminate.  Applicant further asserts that there is no search burden and that search burden has not been established.  Examiner respectfully disagrees and notes that search burden has been established in that method is in a separate classification.  See MPEP 808.02.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in such a way that the sum of the thickness of the layer A-a, the thickness of the layer B, and the thickness of the layer A-b accounts for 70% or more and 93% or less.  Given that claim 1 recites that the sum of the thickness of layer A-a, layer B, and layer A-b is assumed to correspond to 100% (i.e.
Claim 1 also recites “Layer A-a and Layer A-b: layers comprising the following propylene component…”.  It is not clear if each of layer A-a and layer A-b comprise the components A1, A2, and A3 or how the term “layers” correspond to “Layer A-a” and “Layer A-b”.  Examiner assumes that each layer A-a and A-b comprise components A1, A2, and A3 when taking the limitations to read in light of the specification.  Examiner suggests amending the limitations to read “; wherein each layer A-a and layer A-b comprise a propylene component (A1), an ethylene-methyl methacrylate copolymer component (A2), and an ethylene-(1-butene) copolymer component (A3), each having a content and the sum of the content of A1,content  A2, and content of A3  is 100% by weight; the content of the propylene component (A1) is 42.5% by weight or more and 47.5% by weight or less, the content of the ethylene-methyl methacrylate copolymer component (A2) is 32.5% by weight or more and 37.5% by weight or less, and the content of the ethylene-(1-butene) copolymer component (A3) is 15% by weight or more and 25% by weight or less;”
Claim 1 also recites the limitation “Propylene polymer component (A1): a component as a propylene homopolymer…”.  It is not clear if this component as a propylene homopolymer is the same as component A1 or a different component.  Examiner assumes that is the same.  Clarification is requested.
Claim 1 also recites “Ethylene-methyl methacrylate copolymer component (A2): an ethylene-methyl methacrylate copolymer component…”.  It is not clear if this component as an ethylene-methyl methacrylate copolymer is the same as component A2 or a different component.  Examiner assumes that is the same.  Clarification is requested.
Claim 1 also recites “Ethylene-(1-butene) copolymer component (A3): an ethylene-(1-butene) copolymer component…”.  It is not clear if this component as an ethylene-methyl methacrylate copolymer is the same as component A3 or a different component.  Examiner assumes that is the same.  Clarification is requested.
Claim 1 recites “Layer B: a layer comprising the following propylene polymer component (B1) and the following talc (B2), wherein when….”.  First, it is not clear as to the relationship between “a layer” and “Layer B”.  Examiner assumes that Layer B and “a layer” are the same.  Second, the term “when” confuses the scope since it is not clear what parameters would be needed to meet the limitations.  Examiner notes that the above discussion regarding the thicknesses and suggested amendments are applicable.  Third, with respect to the limitations “Propylene polymer component (B1): a component as a propylene homopolymer…” and “Talc (B2): a talc…”, it is not clear if “a component” and “a talc” are the same as ““Propylene polymer component (B1)” and “Talc (B2)” respectively.  Examiner assumes they are the same but clarification is requested.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitade et al. (US 202000376820.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783